454 F.2d 596
Arthur Charles ZACK, Petitioner-Appellant,v.Charles BENSON, Camp Administrator, Stafford Federal PrisonCamp, Stafford, Arizona, Respondent-Appellee.
No. 71-1304.
United States Court of Appeals,Ninth Circuit.
Dec. 30, 1971.

Appeal from the United States District Court for the Central District of California; Manuel L. Real, Judge.
Terry Amdur (argued), of Amdur, Bryson, Caplan & Morton, Marina del Rey, Cal., for petitioner-appellant.
Tom G. Kontos, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., David R. Nissen, Asst. U. S. Atty. and Chief, Criminal Div., Los Angeles, Cal., for respondent-appellee.
Before DUNIWAY, ELY and CHOY, Circuit Judges.
PER CURIAM:


1
The facts in this case are legally indistinguishable from those in United States v. Fox, 9 Cir., 1971, 454 F.2d 593.  On the authority of that case, the judgment is


2
Reversed. When the mandate goes down, the conviction shall be vacated.